Citation Nr: 0802497	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide (Agent Orange) 
exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to Type II diabetes 
mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to Type II diabetes mellitus.

4.  Entitlement to service connection for cystic acne of the 
arms and face, to include as due to herbicide (Agent Orange) 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had active service from March 1968 to November 
1970.

The matters on appeal come before the Board of Veterans' 
Appeals (Board) from an October 2005 rating decision, in 
which the RO denied the veteran service connection for Type 
II diabetes mellitus (to include as due to herbicide (Agent 
Orange) exposure), peripheral neuropathy (to include as 
secondary to Type II diabetes mellitus), hypertension (to 
include as secondary to Type II diabetes mellitus), and 
cystic acne of the arms and face (to include as due to 
herbicide (Agent Orange) exposure).  The veteran filed a 
notice of disagreement (NOD) in November 2005, and the RO 
issued a statement of the case (SOC) in September 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 2006.

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.

The Board's decision on the claims for service connection for 
Type II diabetes mellitus, peripheral neuropathy, and 
hypertension is set forth below.  The claim for service 
connection for cystic acne is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran when further action, on his part, 
is required.

As a final preliminary matter, the Board notes that in 
correspondence dated in August 2007, the veteran indicated 
that he is also claiming service connection for hearing loss 
and for tinnitus.  As these matters have not been adjudicated 
by the RO, they are not properly before the Board; hence, 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The appellant was stationed at Camp Casey in South Korea 
from April 1969 to May 1970; there is no objective evidence 
of actual exposure to herbicides, to include Agent Orange.

3.  As the appellant did not serve in Vietnam, or in one of 
the specified units in South Korea that have been determined 
to have been exposed to herbicides, to include Agent Orange, 
within a specific time frame, he is not entitled to a 
presumption of exposure to herbicides, to include Agent 
Orange during such service, or a presumption of service 
connection for Type II diabetes mellitus due to such 
exposure.

4.  There is otherwise no competent evidence or opinion 
establishing that the appellant's Type II diabetes mellitus - 
first diagnosed many years after service - is medically 
related to service.

5.  There is no competent evidence or opinion establishing 
that the veteran currently has a diagnosis of peripheral 
neuropathy.

6.  As service connection for Type II diabetes mellitus has 
not been established, there is no legal basis for a grant of 
service connection for hypertension as secondary to Type II 
diabetes mellitus. 

7.  Hypertension is not shown in service, and there is no 
competent evidence or opinion establishing that the 
appellant's hypertension - first diagnosed many years after 
service - is medically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Type II diabetes 
mellitus, to include as due to herbicide (Agent Orange) 
exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2007).

2.  The criteria for service connection for peripheral 
neuropathy on any basis are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007).

3.  The matter of service connection for hypertension, as 
secondary to Type II diabetes mellitus, is without legal 
merit.  38 C.F.R. § 3.310 (2007).

4.  The criteria for service connection for hypertension on a 
direct basis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in pre-rating letters dated August 2005 and 
September 2005, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letters also requested that the veteran 
submit any evidence in his possession that pertained to the 
claims.  The October 2005 RO rating decision reflects initial 
adjudication of the claims after issuance of these letters.  
Clearly, the letters meet Pelegrini's content of notice and 
timing of notice requirements.

The Board notes that the veteran has not been informed as to 
how disability ratings and effective dates are assigned, or 
the type of evidence that impacts those determinations; 
however, on these facts, such discussion is not shown to 
prejudice the veteran.  As the Board's herein denies the 
claims for service connection currently under consideration, 
no disability rating or effective date is being, or is to be, 
assigned; hence, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issues herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
post-service private and VA medical records, and a June 2005 
VA examination report.  Also of record and considered in 
connection with the appeal is the transcript of the August 
2007 Board hearing as well as various written statements 
provided by the veteran and by his representative, on his 
behalf..

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through notice from the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Thus, any such error is deemed harmless and does not preclude 
appellate consideration of the matters decided on appeal at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537 
at 543 (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A.  Service connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as hypertension or diabetes 
mellitus, becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

1.  Type II diabetes mellitus, to include as due to herbicide 
(Agent Orange) exposure

The appellant claims that service connection is warranted 
pursuant to a special presumption for residuals of exposure 
to herbicide agents.  Specifically, under the provisions of 
38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent, including Agent Orange, during active 
military, naval, or air service and has a disease listed in 
38 C.F.R. § 3.309(e), such disease shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.  The listed diseases include 
Type II diabetes mellitus.

In written statements in support of his claim, and during the 
August 2007 Board hearing, the appellant testified that, 
while stationed in South Korea at Camp Casey, he was 
approximately 11 miles to the south of the DMZ.  He reported 
that in the course of his duties as a supply clerk, he 
directly handled unwashed equipment and clothing used by 
soldiers who were stationed in the DMZ where Agent Orange was 
sprayed, and was thus exposed to Agent Orange.  He also 
testified that he personally handled an unknown herbicide 
that was used to kill weeds at his post, which he believed to 
be Agent Orange.  He also expressed his belief that he was 
exposed to Agent Orange through contaminated water sources at 
his post.  He reported that prior to being diagnosed with 
diabetes, he had a medical history of being borderline 
diabetic over 30 years earlier. 

The Board points out that the Department of Defense (DOD) 
provided to VA an inventory regarding Agent Orange use 
outside of the Republic of Vietnam.  Based on the current 
Department of Defense findings, the use of herbicides has 
only been acknowledged for specific units that served in 
areas along the DMZ in Korea between April 1968 and July 
1969.  Both the 2nd and 7th Infantry Divisions, United States 
Army, had units in the affected area at the time Agent Orange 
was being used.  Within the 7th Infantry Division, the units 
included the 1- 17th Infantry, 2-17th Infantry, 1-73rd Armor, 
and 2-10th Cavalry.  Field artillery, signal, and engineer 
troops also were supplied as support personnel during the 
time of the confirmed use of Agent Orange.  The estimated 
number of exposed personnel is 12,056.  See March 2003 fact 
sheet distributed by the Veterans Benefits Administration 
(VBA), which was posted in September 2003.

The evidence indicates that the appellant served in Korea 
from April 1969 to May 1970, within the window.  As discussed 
above, the DOD has only confirmed that specific units of the 
2nd and 7th Infantry Divisions, and supporting field 
artillery, signal, and engineer troops were exposed to Agent 
Orange from April 1968 to July 1969; however, the record does 
not reflect any evidence that the appellant was assigned to 
one of these specified units.  Although his military records 
show that he was in the 7th Infantry Division, he was 
attached to Company A, 7th Supply & Transport Battalion, and 
his Military Occupational Specialty (MOS) was as a supply 
clerk.  There is no indication in his military record that he 
was ever attached to the infantry, field artillery, signal, 
or engineer units of the 7th Infantry Division that were 
determined by the Department of Defense to have operated 
within the areas at the time Agent Orange was being used.  

As, based on the current record, there is no evidence of 
actual or presumed Agent Orange exposure, the appellant is 
not entitled to presumptive service connection based on Agent 
Orange exposure, pursuant to 38 C.F.R. § 3.309(e).

The record also presents no basis for a grant of service 
connection on any other basis.  The competent medical 
evidence shows a current diagnosis of Type II diabetes 
mellitus; however, there is no medical evidence to even 
suggest a nexus between such disability and service.

The appellant's service medical records are negative for any 
findings or diagnosis of Type II diabetes mellitus; hence, 
the disability was not shown in service.  Moreover, as Type 
II diabetes mellitus was not manifested within one year from 
separation of service, there is no basis for a grant of 
service connection as a chronic disease presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  The Board notes that the report of a 
June 1974 VA examination shows no diagnosis of Type II 
diabetes mellitus.  In fact, the medical evidence indicates 
that his earliest diagnosis of diabetes mellitus of any sort 
was a history of non-insulin-dependent diabetes mellitus in 
1985, approximately 15 years after his discharge from 
service.  The passage of over a decade between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Further, there is no medical opinion linking the diabetes 
diagnosed many years post-service to service or any incident 
thereof, to include alleged Agent Orange exposure therein.  

2.  Peripheral neuropathy, to include as secondary to Type II 
diabetes mellitus

The medical records associated with the claim show that 
although the veteran reported subjective symptoms of 
paresthesia affecting the fingers of both hands during a June 
2005 VA examination, there is no current diagnosis of 
peripheral neuropathy or any other chronic neurological 
disability.   

Thus, the Board finds that the medical evidence in this case 
fails to establish the veteran has peripheral neuropathy, and 
neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any medical 
evidence of a current diagnosis of peripheral neuropathy.

Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, where, as here, 
competent evidence does not establish the disability for 
which service connection is sought, there can be no valid 
claim for service connection for that disability-on any 
basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, service connection for peripheral neuropathy 
must be denied because the first essential criterion for a 
grant of service connection-evidence of disability upon 
which to predicate a grant of service connection-has not 
been met.

3.  Hypertension, to include as secondary to Type II diabetes 
mellitus

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).
  
In view of the Board's decision denying service connection 
for Type II diabetes mellitus, as noted above, there is no 
legal basis for granting service connection for hypertension 
as secondary to Type II diabetes mellitus.  Where, as here, 
service connection for the primary disability has been 
denied, the veteran cannot establish entitlement to service 
connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary 
condition.  Under these circumstances, the Board must deny 
that aspect of the claim for secondary service connection for 
hypertension as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The veteran's service medical records reflect normal blood 
pressure readings throughout his period of active duty, with 
no diagnosis of hypertension or vascular disease.

Similarly, post-service VA treatment notes dated October 1973 
and the report of a VA examination conducted in June 1974 
also indicate normal blood pressure readings and no diagnosis 
of hypertension or vascular disease.

VA and private medical reports dated from 2000 to 2007 
include no clinical diagnosis of hypertension until a private 
treatment note dated in June 2005, which reflects a diagnosis 
of new onset of hypertension.  

Considering the above, the Board finds that there is no 
objective medical evidence that supports the veteran's claim 
for service connection for hypertension on a direct basis.  
Hypertension is not shown to have had its onset during his 
period of active service, nor was it manifested within one 
year following his separation from service in November 1970; 
in fact, the first evidence of hypertension was 35 years 
post-service.  As such, there is no basis for a grant of 
service connection as a chronic disease presumed to have been 
incurred in service (see 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309) and the length of time between the 
manifestation of the disability and service tends to weigh 
against a grant of service connection (see Maxson, 230 F.3d 
at 1333).  There also is no competent medical evidence or 
opinion even suggesting a nexus between this disease and 
service.  



4.  All claims

In addition to the medical evidence, in adjudicating each 
claim for service connection herein decided, the Board has 
considered the oral and written assertions of the veteran and 
his representative, but finds that this evidence provides no 
basis for allowance of the claim.  As indicated above, each 
claim turns on the matter of current disability (diagnosis) 
or medical relationship to service (causation)-matters with 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without 
the appropriate medical training and expertise, neither the 
veteran nor his representative is competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for Type II diabetes mellitus, peripheral 
neuropathy, and for hypertension (the latter two to include 
as secondary to Type II diabetes mellitus) must be denied.  
In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, in the absence of 
competent, persuasive evidence to support any of the claims, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53 - 56 (1990).


ORDER

Service connection for Type II diabetes mellitus, to include 
as due to herbicide (Agent Orange) exposure, is denied.

Service connection for peripheral neuropathy, to include as 
secondary to Type II diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary 
to Type II diabetes mellitus, is denied.


REMAND

The Board finds that further RO action on the claim for 
service connection for cystic acne is warranted.

The record reflects that the veteran submitted additional 
evidence directly to the Board in August 2007 that was not of 
record at the time the RO issued its Supplemental SOC (SSOC) 
in April 2007.  The additional evidence consists of an August 
2007 witness statement from the veteran's spouse, who 
presented an account regarding the onset of the veteran's 
skin disorder relative to his period of military service.  
The additional evidence-received several days after the 
August 2007 Board hearing-was not accompanied by a signed 
waiver of RO jurisdiction, which is required to authorize the 
Board to consider such evidence, in the first instance.  See 
38 C.F.R. § 20.1304(c) (2007).  Under these circumstances, 
the Board must remand the matter to the RO for consideration 
of the claim in light of the additional evidence received, in 
the first instance, and for issuance of a SSOC reflecting 
such consideration.

Prior to readjudicating the claim, to ensure that all due 
process requirements are met, the RO should give the 
appellant another opportunity to present pertinent 
information and/or evidence, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2006) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO should request that the 
appellant furnish all pertinent evidence in his possession, 
as well as ensure that its decision meets the notice 
requirements Dingess/Hartman (cited to above), particularly 
as regards assignment of disability ratings and effective 
dates, as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record that pertains to 
the claim for service connection for 
cystic acne.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited 
to above), particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.

The RO's letter should clearly explain 
to the appellant that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2007).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for cystic acne on 
appeal in light of all pertinent 
evidence (to particularly include that 
submitted directly to the Board in 
August 2007) and legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


